WILLIAM E. DOYLE, Circuit Judge.
This case arose under the Occupational Safety and Health Act. The review proceedings in this court have been instituted by the Secretary of Labor following a decision unfavorable to the Department by the Occupational Safety and Health Review Commission (OSHRC), pursuant to 29 U.S.C. § 660(b) (1970). The Commission’s decision reversed a decision of its Administrative Law Judge, which had held the respondent Colorado Fuel and Iron Corporation in serious violation of 29 U.S.C. § 654(a)(1) (1970). The Commission’s ruling was that the Secretary, through his agents, had not acted in accordance with 29 U.S.C. § 657(e) (1970), commonly called § 8(e) of the Occupational Safety and Health Act, which section extends to the employer an opportunity to have his representatives accompany the Secretary or his authorized representative during the physical inspection of any workplace under § 8(a) for the purpose of aiding such inspection.
*811C. F. & I. Steel Corporation is a large producer of steel and steel products. It employs over 5,000 people, and at its Pueblo facility there are two oxygen steelmaking furnaces, which are known as basic oxygen furnaces. These are housed in one building. The injuries in question which led to two deaths of employees of a contractor occurred during a so-called hot metal charge, which is part of the steelmaking process. A not infrequent incident of such a charge is that explosions take place as a result of accumulations of oil or moisture in scrap metal or in the basic oxygen furnace. When the explosion occurs, there is a discharge of particles of molten metal. The evidence before the Administrative Law Judge was that employees in the building where the two basic oxygen furnaces are housed are exposed to the risk of having molten metal particles contact them. To avoid this they must run for cover when the explosion takes place. No prior warning was here given at the time of the charge so as to give the employees an opportunity to go to a safe area. A siren sounds after the charges are complete, but not before.
The deaths in question occurred on October 31,1973 to two employees of State, Inc., an independent contractor. State, Inc. had been installing antipollution equipment in the rafters of the basic oxygen furnace building when a first explosion occurred on August 27, 1973. C. F. & I. assured the employees of State, Inc. that the cause of this explosion would be corrected. On October 31, there was another explosion. Three State, Inc. employees were working in the rafters at the time, and a C. F. & I. electrician had just entered the building. Two of the State, Inc. employees were killed in connection with that incident.
C. F. & I. promptly notified compliance officers of OSHA of the two fatalities. The next day, three officers of OSHA visited C. F. & I. safety offices and stated that they wished to conduct an opening conference with representatives of State, Inc. There is some question as to whether C. F. & I. was represented at this opening conference, but at least it is conceded by C. F. & I. that it had representation during the latter part of this conference in the person of one Nachman, an engineer. The brief of C. F. & I. concedes that there was a C. F. & I. representative present during part of the opening session, and Commissioner Cleary, in his dissent from the Commission decision, accepted this. Also, the remaining two members of the Commission did not dispute this. Following the opening conference, one Alex Guzowsky, the general supervisor for safety and security for C. F. & I., accompanied the inspector to State, Inc.’s trailers. Guzowsky also arranged for plant passes for the inspectors and arranged an interview between the inspectors and the C. F. & I. crane charging operator. Guzowsky sat in on some of this interview. On the afternoon of that day, however, Darrell Nelson, the assistant to Guzowsky, took the party into the basic oxygen furnace building for the inspection.
On November 2, which was the following day, the inspectors presented themselves at the safety offices of C. F. & I. and requested a meeting with the shop superintendent for the purpose of getting a technical explanation of the steelmaking process. Mr. Guzowsky arranged that meeting and attended it. Following this, the inspectors visited the basic oxygen furnaces briefly, and after that they requested a closing conference with C. F. & I. On that occasion, C. F. & I. was informed that it might be cited for a violation.
Thereafter, it was cited for a serious violation of § 5(a)(1) of the Occupational Safety and Health Act of 1970, 29 U.S.C. § 654(a)(1) (1970). This latter provision requires each employer to furnish each of his employees employment and a place of employment free from recognized hazards likely to cause death or serious physical harm.
C. F. & I. contested the citation, whereupon an Administrative Law Judge heard the case, but concluded, contrary to the contention of C. F. & I., that the inspection satisfied § 8(a) and (e) of the Act. The Administrative Law Judge rejected C. F. & I.’s contention that the inspectors failed to present their credentials to the C. F. & I. *812officials and thereby denied C. F. & I. the opportunity to have a representative accompany them during the inspection. The Administrative Law Judge ruled also that there was a serious violation on its part and imposed a penalty of $300.00. The Commission reviewed this decision and reversed it, its holding being that the “walkaround” right provided by § 8(e) had been violated by the inspectors and on that account the citation should have been dismissed.
The basis for C. F. & I.’s contentions that their “walkaround” right had been violated, that is that § 8(e) of the Act had not been complied with, are, first, that there was not a substantial compliance with § 8(e) of the Act and that this was required. Second, that the sanction imposed, that is dismissal of the citation, was proper based upon the requirements of § 8(e). Third, that the violation in question by the inspectors was of a constitutional dimension.
I.
C. F. & I. vigorously argues that we are bound by the findings of fact of the Commission. This we do not deny, but there are no findings of fact contained in the majority opinion. Commissioner Moran wrote for himself and Chairman Bamako. Commissioner Cleary dissented. The Moran opinion consisted of conclusions of law rather than any findings of fact. The findings of the Administrative Law Judge were not disputed. The emphasis in the conclusions of law was that there was a failure on the part of the inspectors to notify C. F. & I. at the time of arrival that it was going to be inspected. Based on its opinion that there was no justification for this omission, the majority reached a legal conclusion that this failure to notify resulted in C. F. & I.’s being effectively foreclosed from an opportunity to have its representative accompany the compliance officer during the inspection. This is all a misapprehension. The C. F. & I. general supervisor for safety and security was present during most of the time. When he was not present his assistant was, so the conclusion that C. F. & I. was foreclosed cannot stand.
Also, the Commission speaks of this as if the failure of the inspectors to present themselves formally misled C. F. & I. Not so. C. F. & I. had notified OSHA just prior to the presence of the inspectors and so it was understood why the inspectors were there. C. F. & I. had adequate notice, whereby its people could be present. The Company availed itself of the opportunity. Before the inspection was carried out, it was not possible for the inspectors to advise C. F. & I. that they might be cited because the inspectors did not know it. We must, then, disagree with the conclusion of the majority of the Commission that the failure formally to notify C. F. & I. constituted a violation of § 8(e). In so concluding, we are not going contrary to the Commission’s findings. 29 U.S.C. § 660(a) (1970). See Lee Way Motor Freight, Inc. v. Secretary of Labor, 511 F.2d 864, 866, 869 (10th Cir. 1975). We are not, however, limited to the interpretative decision or legal conclusions of the Commission. We must examine the record as a whole, including the decision of the Administrative Law Judge. See Universal Camera Corp. v. NLRB, 340 U.S. 474, 495-97, 71 S.Ct. 456, 95 L.Ed. 456 (1951).
II.
The main thrust of C. F. & I.’s argument is that it was entitled to be advised at the very outset that it was being inspected and that instead the inspectors misled C. F. & I., causing it to believe that State, Inc. was the sole object. We disagree. The statutory requirement was satisfied. Unquestionably, § 8(e) is a vital safeguard of the employees’ rights. Whether there is as well a right of constitutional dimension applicable under all circumstances is now presented to the Supreme Court in Marshall v. Barlow’s, Inc., 430 U.S. 964, 97 S.Ct. 1642, 52 L.Ed.2d 354 (1977), noting prob. juris, in 424 F.Supp. 437 (D.Idaho 1976) (three-judge). There is no serious contention, however, in the case at bar that the Fourth Amendment was violated. The Commission decision was limited to violation of § 8(e). We are not saying that in different circumstances there could not be a Fourth Amendment viola*813tion. Our view is that no such problem is presented here.
The inspectors were well-known to C. F. & I. and the latter knew that they were there for the purpose of inspecting the site of the deaths which had occurred in connection with the hot metal charge on October 31, 1973, because C. F. & I. had notified the compliance officers the day previous to their appearance. A good deal is made of the fact that C. F. & I. was not represented at the initial conference with State, Inc. representatives, but it is undisputed, as we have indicated above, that there was representation by C. F. & I. at at least part of that meeting. In any event, it is the “walk-around” or inspection which is in question.
Section 8(e) in providing for the presence of representatives of the employer and the employees to accompany the inspectors on the inspection tour is addressing itself to “aiding such inspection.” There can be no question but that C. F. & I. was given the right to be present during this “walkaround” inspection. What they are stressing, however, is that they were not given formal notice that they were the object of the inspection when the inspectors entered the plant. As we view it, however, it was not possible to tell them this. The employees injured were those of State, Inc., the contractor. The inspectors were investigating State, Inc. first. But there was no effort, conscious or otherwise, to exclude any C. F. & I. representative from accompanying the inspectors. Furthermore, it is impossible to conclude that C. F. & I. was unaware of the possibility that the inspection would ultimately center on it. No doubt it hoped that it would not. But C. F. & I. knew the facts and knew that the furnaces had been a threat to employees in the area.
We are of the opinion, therefore, that the inspectors substantially complied with the requirements of § 8(e). The inspectors conducted themselves in a reasonable manner. They advised C. F. & I. of the possibility that there would be a citation against it as soon as that possibility became apparent. The “walkaround” was attended by either Mr. Guzowsky or his assistant, Nelson, and so C. F. & I. cannot successfully contend that responsible personnel were not present. Moreover, C. F. & I. did not at any time make any objection that it was entitled to the presence of higher ranking representation. Section (e) was substantially observed.1
III.
Moreover, the record does not show that C. F. & I. suffered any prejudice as a result of not having had a more formal notice at the outset. The decision of the Seventh Circuit in Chicago Bridge & Iron Co. v. OSHRC, 535 F.2d 371 (7th Cir. 1976), was concerned with a case which was factually similar to the present case. The work-site there was a construction project which involved Chicago Bridge and Iron Company and numerous sub-contractors. On the inspection, the compliance officer took a number of employer and employee representatives, but failed to take a representative of the prime contractor. The inspector did, however, discuss the matter with a representative of Chicago Bridge and Iron Company before the inspection. No “walkaround” right was asserted by this representative. The court concluded that there had been a substantial compliance with § 8(e) and upheld the citation absent a showing *814that the employer had been prejudiced by not participating. The Chicago Bridge & Iron Co. case was followed in the Ninth Circuit case of Hartwell Excavating Co. v. Dunlop, 537 F.2d 1071 (9th Cir. 1976), wherein substantial compliance with § 8(e) was found, notwithstanding that the employer’s superintendent was not notified of the inspection until part of it had been completed. The evidence showed that the inspector had made an unsuccessful attempt to locate the supervisor. It was ruled that this was a substantial compliance and that prejudice had not been shown.
* * *
Finally, the sanction of dismissal is grossly excessive in relation to the act of the inspectors. Cf. the Eighth Circuit’s decision in Marshall v. Western Waterproofing Co., 560 F.2d 947, 951-52 (8th Cir. 1977). See also Hartwell Excavating Co. v. Dunlop, 537 F.2d 1071 (9th Cir. 1976); Accu-Namics, Inc. v. OSHRC, 515 F.2d 828, 833-34 (5th Cir. 1975), cert. denied, 425 U.S. 903, 96 S.Ct. 1492, 47 L.Ed.2d 752 (1976). Here we have a case in which the hazards were of considerable magnitude and actual exposure was not limited to minor injuries. It is incongruous to impose the extreme sanction of dismissal in such circumstances.
The decision of the Commission is, therefore, reversed and the cause is remanded with directions to the Commission to reinstate the citation and conduct further proceedings consistent with this opinion.

. Our conclusion that C. F. & I. was not denied its statutory right is further supported by the legislative history of § 8(e). This shows that the provision for employer and employee representatives to accompany the inspectors was actually included in the Act to help inspectors to obtain full benefit from the inspection. See S.Rep.No. 1282, 91st Cong., 2d Sess., reprinted in [1970] U.S.Code Cong. & Admin.News, pp. 5177, 5187-88; Conf.Rep.No. 1765, 91st Cong., 2d Sess., reprinted in [1970] U.S.Code Cong. & Admin.News, pp. 5228, 5233-34. C. F. & I. has not shown that its representatives were less competent than other management officials who were available. The regulations which are promulgated under § 8(e) in order to define the scope of the “walkaround” right fail to recognize the right of management to have any particular quality of representative present on the “walkaround.” See 29 C.F.R. § 1903.8(a)-(b) (1976).